Case 1:18-cv-03984-MHC Document 96-15 Filed 07/27/21 Page 1 of 4




                Exhibit B
      Case 1:18-cv-03984-MHC Document 96-15 Filed 07/27/21 Page 2 of 4




                                       Exhibit B
                                  Materials Considered

Court Documents

  -   Class Action Complaint and Demand for Jury Trial, Robert Ponzio, Karina Kloczko,
      Jessica Irene Miller, Thomas Hayes, Alex Acuna, Brian Madsen, Vanessa M.
      Montgomery, Robert Mull, Hadiya Nelthrope, and Samual Salgado v. Mercedes-Benz
      USA, LLC and Daimler AG, United States District Court for New Jersey, Case No. 1:18-
      cv-12544-JHR-JS, filed August 18, 2018.

  -   Third Amended Class Action Complaint and Demand for Jury Trial, Emily Pinon, Gary
      C. Klein, Kim Brown, Joshua Frankum, Nancy Pearsall, Dinez Webster, and Todd Bryan
      v Daimler AG and Mercedes-Benz USA, United States District Court for the Northern
      District of Georgia, Atlanta Division, Case No. 1:18-cv-03984-MHC, filed June 22,
      2020.

  -   Unopposed Motion for Preliminary Approval of Proposed Class Action Settlement
      Agreement and Preliminary Certification of Nationwide Settlement Class and
      Incorporated Memorandum of Law, Emily Pinon, Gary C. Klein, Kim Brown, Joshua
      Frankum, Dinez Webster, and Todd Bryan v Mercedes-Benz USA and Daimler AG,
      United States District Court for the Northern District of Georgia, Atlanta Division, Case
      No. 1:18-cv-03984-MHC, filed December 21, 2020.

  -   Ponzio Plaintiffs’ Motion to Intervene and Continue Hearing Date for Motion for
      Preliminary Approval of Settlement and Incorporated Memorandum of Law, Emily
      Pinon, Gary C. Klein, Kim Brown, Joshua Frankum, Dinez Webster, and Todd Bryan v
      Mercedes-Benz USA and Daimler AG, United States District Court for the Northern
      District of Georgia, Atlanta Division, Case No. 1:18-cv-03984-MHC, filed December 31,
      2020.

  -   Defendants’ Brief in Opposition to Ponzio Counsel’s Motion to Intervene and Continue
      Hearing Date for Preliminary Approval Motion, Emily Pinon, Gary C. Klein, Kim Brown,
      Joshua Frankum, Dinez Webster, and Todd Bryan v Daimler AG and Mercedes-Benz
      USA, United States District Court for the Northern District of Georgia, Atlanta Division,
      Case No. 1:18-cv-03984-MHC, filed January 14, 2021.

  -   Ponzio Plaintiffs’ Reply Memorandum in Support of Motion to Intervene and Continue
      Hearing Date for Preliminary Approval of Settlement, Emily Pinon, Gary C. Klein, Kim
      Brown, Joshua Frankum, Dinez Webster, and Todd Bryan v Mercedes-Benz USA and
      Daimler AG, United States District Court for the Northern District of Georgia, Atlanta
      Division, Case No. 1:18-cv-03984-MHC, filed January 21, 2021.




                                                                                                  1
       Case 1:18-cv-03984-MHC Document 96-15 Filed 07/27/21 Page 3 of 4




Declarations

   -   Declaration of Richard J. Eichmann, filed January 27, 2021.


Articles and Book Chapters

   -   Allenby, Greg, Jeff Brazell, John Howell, and Peter Rossi, 2014. “Valuation of Patented
       Product Features,” The Journal of Law & Economics, 57(3): 629-663.

   -   Ben-Akiva, Moshe, Daniel McFadden, and Kenneth Train, 2019. “Foundations of Stated
       Preference Elicitation: Consumer Behavior and Choice-based Conjoint Analysis,”
       Foundations and Trends in Econometrics 10(1-2): 1-144.

       Berry, Steven, James Levinsohn, and Ariel Pakes, 1995. “Automobile Prices in Market
       Equilibrium,” Econometrica, 63(4): 841–890.

   -   Berry, Steven, James Levinsohn, and Ariel Pakes, 2004. “Differentiated Products
       Demand Systems from a Combination of Micro and Macro Data: The New Car Market,”
       Journal of Political Economy, 112(1): 68-105.

   -   Brazell, Jeff D., Christopher G. Diener, Ekaterina Karniouchina, William L. Moore,
       Válerie Séverin, and Pierre-Francois Uldry, 2006. “The no-choice option and dual
       response choice designs,” Marketing Letters, Vol. 17(4):255-268.

   -   Cameron, Colin A. and Pravin K. Trivedi, 2005. Microeconometrics: Methods and
       Applications. New York, NY: Cambridge University Press.

   -   Diamond, Shari S., 2011. “Reference Guide on Survey Research,” Reference Manual on
       Scientific Evidence, Committee on the Development of the Third Edition of the
       Reference Manual on Scientific Evidence; Federal Judicial Center; National Research
       Council, pp. 359-423.

       Green, Paul E., Abba M. Krieger, and Yoram Wind, 2001. “Thirty Years of Conjoint
       Analysis: Reflections and Prospects.” Interfaces 31(3): S56-S73.

   -   McFadden, Daniel and Kenneth Train, 2000. “Mixed MNL Models for Discrete
       Response.” Journal of Applied Econometrics, 15(5):447-470.

   -   Nevo, Aviv, 2000. “A Practitioner’s Guide to Estimation of Random-Coefficients Logit
       Models of Demand,” Journal of Economic and Management Strategy, 9(4):513-548.

   -   Orme, Bryan, 2014. Getting Started with Conjoint Analysis: Strategies for Product
       Design and Pricing Research. Third Edition, Madison, WI.: Research Publishers LLC.

   -   Orme, Bryan K. and Keith Chrzan, 2017. Becoming an Expert in Conjoint Analysis:
       Choice Modeling for Pros. Orem, UT: Sawtooth Software.

                                                                                              2
    Case 1:18-cv-03984-MHC Document 96-15 Filed 07/27/21 Page 4 of 4




-   Petrin, Amil, 2002. “Quantifying the Benefits of New Products: The Case of the
    Minivan,” Journal of Political Economy, 110(4): 705–729.

-   Pindyck, Robert S. and Daniel L. Rubenfeld, 2018. Microeconomics. Ninth Edition,
    New York, NY: Pearson.

-   Rao, Vithala R., 2014. Applied Conjoint Analysis. New York, NY: Springer.

-   Tourangeau, Roger, Lance J. Rips, and Kenneth Rasinski, 2000. The Psychology of
    Survey Response. New York, NY: Cambridge University Press.

-   Train, Kenneth E, 2009. Discrete Choice Methods with Simulation. Second Edition,
    New York, NY: Cambridge University Press.




                                                                                       3
